Citation Nr: 9908921	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
veteran's account due to a receipt of Department of Veterans 
Affairs (VA) compensation and military retirement pay, 
including the question of whether the debt was properly 
created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from October 1967 to October 
1971, and from October 1973 to August 1995.

The Board of Veterans' Appeals (Board) first notes, as did 
the regional office (RO) in the statement of the case issued 
in March 1997, that except as provided in paragraphs (c) and 
(d) of 38 C.F.R. § 3.750 (1998) and 38 C.F.R. § 3.751 (1998), 
any person entitled to receive retirement pay based on 
service as a member of the Armed Forces or as a commissioned 
officer of the Public Health Service, the Coast and Geodetic 
Survey, the Environmental Sciences Services Administration; 
or the National Oceanic and Atmospheric Administration may 
not receive such pay concurrently with benefits payable under 
the laws administered by the VA.  38 C.F.R. § 3.750.  The 
veteran and his representative contend, in essence, that the 
veteran corresponded with the VA in an effort to avoid an 
overpayment under 38 C.F.R. § 3.750 following the veteran's 
receipt of an award of VA disability compensation in February 
1996, and that the veteran should not be held responsible for 
the "error" of the VA in failing to make sure that his 
retirement pay was appropriately reduced in order to avoid 
the creation of any overpayment.  

Preliminary review of the record discloses that the RO 
initially characterized the issue as propriety of the 
proposal to halt the veteran's compensation benefits from 
February 1, 1996, to October 1, 1996.  In the course of 
development of this issue, however, the RO implicitly 
recognized that the question of waiver of recovery of 
indebtedness had been raised.  Thus, in the statement of the 
case provided to the claimant in February 1997, the RO listed 
38 C.F.R. §§ 1.962, 1.963 (1998) as being potentially 
applicable to this case.  These regulations concern waiver of 
indebtedness.  Thereafter, the RO sent a March 1997 letter to 
the claimant stating that his request for waiver had been 
received.  The RO requested the veteran to complete a 
financial disclosure statement so that the Committee on 
Waivers and Compromises could enter a decision on the waiver 
request.

In March 1997 correspondence, the veteran requested a hearing 
before the Board to address his "waiver."  He indicated he 
did not wish for the Committee on Waivers and Compromises to 
make a decision prior to his hearing before the Board.  He 
did not submit the financial data.  Subsequently, in March 
1997, the RO wrote the claimant and explained that there had 
been no adverse decision by the Committee on Waivers and 
Compromises as to the request for waiver, and thus no appeal 
was pending as to that issue.  The RO indicated that the 
Board would not have jurisdiction over an issue not in 
appellate status.  In April 1997, the veteran submitted a VA 
Form 9 that contained a request for a waiver under 38 C.F.R. 
§ 1.962 of the overpayment creating the indebtedness.  

The Board finds that due process dictates that this case must 
be returned to the RO for two reasons.  First, it is clear 
that the question of waiver of indebtedness has been raised 
and that this is a matter inextricably intertwined with the 
issue that has been developed for appeal.  In this regard, 
the Board notes that the RO is correct that the Committee 
must first make a formal determination on this issue on 
Waivers and Compromises.  The procedural status of this 
matter, however, became irregular because the appellant 
insisted on having a hearing with the Board prior to the 
decision of the Committee.  Under the law, his right to a 
hearing on the clearly pending appeal takes priority and the 
RO was correct to schedule the claimant for a Travel Board 
hearing.  The veteran then formalized his claim for a waiver 
with his VA Form 9.  Therefore, the Board took testimony on 
this inextricable intertwined issue and characterized the 
issue as including the waiver question.  Nonetheless, it is 
clear that the waiver question must be first addressed by the 
Committee and that, if that determination is adverse, an 
appeal must be perfected.    

With regard to the waiver question, in its initial review of 
the record and the regulation which sets forth the elements 
to be reviewed when considering entitlement to waiver, the 
Board does not find the type of fault on the part of the VA 
that would justify a waiver on this basis alone.  However, 
the Board further notes that there are additional elements 
that must be considered in order to determine whether waiver 
is warranted, and these elements are found in 38 C.F.R. 
§ 1.965(a) (1998).  This regulation provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.

In determining if collection is against equity and good 
conscience, the following elements will be considered:  fault 
of the veteran, balancing any fault of the veteran against 
any fault on the part of VA, whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities, whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended, whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran, or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  38 
C.F.R. § 1.965(a). 

The record in this case shows that the RO has not adjudicated 
the intertwined issue of the waiver claim, and thus has not 
provided the veteran and his representative with a list of 
all of the elements set forth in 38 C.F.R. § 1.965(a) or an 
analysis of the application of these elements to the issue of 
entitlement to a waiver.  Thus, the Board finds that 
considerations of both due process and substantive 
evidentiary matters require that the appellant and his 
representative be properly informed of all of the elements 
mentioned in 38 C.F.R. § 1.965(a).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The appellant and his representative 
are free to submit additional evidence or 
argument in support of the veteran's 
claim for waiver of the subject 
overpayment. 

2.  Following completion of whatever 
additional development may be deemed 
appropriate, the RO should review the 
appellant's claim.  If the waiver of 
recovery of indebtedness is denied, the 
appellant and his representative should 
be provided formal notice of that 
determination.  If the veteran is 
dissatisfied with that determination, he 
or his representative must file a notice 
of disagreement with that determination 
to initiate appellate review and, after 
they are provided a supplemental 
statement of the case including all of 
the elements mentioned in 38 C.F.R. 
§ 1.965(a), they must file a substantive 
appeal to obtain review of the waiver 
issue by the Board.  The issue of the 
propriety of the proposal to halt the 
payment of compensation benefits between 
February 1, 1996, and October 1, 1996, 
remains in appellate status and must be 
returned to the Board regardless of the 
action on the waiver issue.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication 

Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


